                                                                                                             Case 2:19-cv-02101-KJD-BNW Document 6 Filed 01/23/20 Page 1 of 2



                                                                                                         1   MARTIN L. WELSH, ESQ.
                                                                                                             Nevada State Bar No. 8720
                                                                                                         2   LAW OFFICE OF HAYES & WELSH
                                                                                                             199 N. Arroyo Grande Blvd., Suite 200
                                                                                                         3
                                                                                                             Henderson, Nevada 89074
                                                                                                         4   Phone: 702-832-5592
                                                                                                             Fax #: 702-434-3739
                                                                                                         5   mwelsh@lvlaw.com; k.bratton@hayesandwelsh.onmicrosoft.com
                                                                                                         6   Attorneys for Defendant
                                                                                                             BASS & ASSOCIATES, P.C.
                                                                                                         7

                                                                                                         8                               UNITED STATES DISTRICT COURT
                                                                                                                                              DISTRICT OF NEVADA
                                                                                                         9

                                                                                                        10
                                                                                                             MICHAEL GREGORY,                                  CASE NO.: 2:19-cv-02101-KJD-BNW
                                                                                                        11
                                                                                                                          Plaintiff,                           STIPULATION AND (PROPOSED)
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12                                                     ORDER REGARDING EXTENSION OF
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739




                                                                                                             v.                                                TIME FOR RESPONSE BY DEFENDANT
                                                                     HENDERSON, NEVADA 89074
                HAYES & WELSH




                                                                                                        13                                                     TO THE COMPLAINT
LAW OFFICE OF




                                                                                                             BASS & ASSOCIATES, P.C..
                                                                                                        14

                                                                                                        15               Defendant.                            SECOND REQUEST FOR EXTENSION

                                                                                                        16

                                                                                                        17           Plaintiff Michael Gregory (“Plaintiff”) and Defendant Bass & Associates, P.C.,
                                                                                                        18   (“Defendant”) (collectively referred to as the “Parties”), through counsel and subject to this
                                                                                                        19   Court’s approval, hereby stipulate and agree as follows:
                                                                                                        20           WHEREAS, Plaintiff filed its Complaint in the above-captioned action on December 9,
                                                                                                        21   2019;
                                                                                                        22           WHEREAS, Defendant is currently scheduled to answer or otherwise respond to the
                                                                                                        23   Complaint by January 2, 2020 2020 (as a result of an earlier Stipulation [DE #4] and Order
                                                                                                        24   [DE #5];
                                                                                                        25           WHEREAS, Plaintiff and Defendant are actively exploring the possibility of an early
                                                                                                        26   resolution of this matter through negotiations and request additional time for Defendant to
                                                                                                        27   respond to the Complaint, with an extension of time through and including February 24, 2020.
                                                                                                        28   ///
                                                                                                             Case 2:19-cv-02101-KJD-BNW Document 6 Filed 01/23/20 Page 2 of 2



                                                                                                         1          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

                                                                                                         2   Parties, through their undersigned counsel, as follows:

                                                                                                         3          1.       Defendant shall answer or file a motion to dismiss the Complaint by February

                                                                                                         4                   24, 2020.

                                                                                                         5

                                                                                                         6   DATED: January 23, 2020
                                                                                                                                                                   DATED: January 23, 2020
                                                                                                         7
                                                                                                             LAW OFFICE OF HAYES & WELSH                           HAINES & KRIEGER, LLC
                                                                                                         8
                                                                                                               /s/ Martin L. Welsh_______________                    /s/ Shawn W. Miller___________
                                                                                                         9   MARTIN L. WELSH, ESQ.                                 DAVID H. KRIEGER, ESQ.
                                                                                                             Nevada State Bar No. 8720                             Nevada State Bar No. 9086
                                                                                                        10   199 N. Arroyo Grande Blvd., Ste. 200                  SHAWN W. MILLER
                                                                                                             Henderson, Nevada 89074                               Nevada State Bar No. 7825
                                                                                                        11
                                                                                                             Attorneys for Defendant                               8985 S. Eastern Avenue, Suite 350
                                                             199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                                        12   BASS & ASSOCIATES, P.C.                               Las Vegas, Nevada 89123
                                                                                                                                                                   Attorneys for Plaintiff
                                A PROFESSIONAL CORPORATION


                                                                   (702) 434-3444 FAX (702) 434-3739
                                                                     HENDERSON, NEVADA 89074
                HAYES & WELSH




                                                                                                        13                                                         MICHAEL GREGORY
LAW OFFICE OF




                                                                                                        14
                                                                                                                      IT IS SO ORDERED

                                                                                                        15            DATED: January 24, 2020 O R D E R
                                                                                                        16          IT IS SO ORDERED.
                                                                                                        17          DATED this _____ day of ______________, 2020
                                                                                                        18            __________________________________________________
                                                                                                                      BRENDA WEKSLER
                                                                                                        19
                                                                                                                      UNITED STATES MAGISTRATE JUDGE_______________________________
                                                                                                        20                                                         U.S. DISTRICT COURT JUDGE
                                                                                                        21

                                                                                                        22   Submitted by:

                                                                                                        23      /s/ Martin L. Welsh
                                                                                                        24
                                                                                                             MARTIN L. WELSH, ESQ.
                                                                                                        25   Nevada Bar No. 8720
                                                                                                             LAW OFFICE OF HAYES & WELSH
                                                                                                        26   199 N. Arroyo Grande Blvd., Suite 200
                                                                                                             Henderson, Nevada 89074
                                                                                                        27   (702) 434-3444
                                                                                                             Attorneys for Defendant
                                                                                                        28
                                                                                                             BASS & ASSOCIATES, P.C.
                                                                                                                                                     Page 2 of 2
